          Case 1:19-cv-00010-JM Document 55 Filed 08/06/20 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                               NORTHERN DIVISION

CHERYL MILLER                                                                       PLAINTIFF

v.                                   NO. 1:19-cv-00010-JM

APOLLO ENDOSURGERY US, INC;
ALLERGAN SALES, LLC; and
ALLERGAN, INC.                                                                  DEFENDANTS

                                   ORDER OF DISMISSAL

       Plaintiff filed a Stipulation of Dismissal on June 17, 2020. There have been no objections

filed. Therefore, this action is hereby dismissed with prejudice.

       IT IS SO ORDERED this 6th day of August, 2020.



                                                    ________________________________
                                                    JAMES M. MOODY JR.
                                                    UNITED STATES DISTRICT JUDGE
